Case 2:21-cv-00348-RJC Document 25-1 Filed 09/03/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ESSAM E. BABKKIR, ) CASE NO. 2:21-cv-348
)
Plaintiff, ) JUDGE ROBERT J. COLVILLE
y )
)
OLGA V. SCHILK, et al., }
Defendants. )

AFFIDAVIT IN SUPPORT OF MOTION FOR ADMISSION
PRO HAC VICE OF SAVANNAH M. FOX ON BEHALF OF
DEFENDANTS, DIEBOLD NIXDORF, INC. AND OLGA SCHILK

te

) Ss:

COUNTY OF QSEAMBER 7. )

 

STATE OF'¢

BEFORE ME, the undersigned authority, on this day personally appeared, Savannah
M. Fox, known to me, who being duly sworn upon oath, states the following:

1. May name is Savannah M. Fox. I am over the age of twenty-one (21) years, of
sound mind and competent in all respects to make this Affidavit. I have personal
knowledge of the facts stated herein and they are true and correct.

1. I am an associate with the law firm Tucker Ellis LLP, whose address is 950
Main Avenue, Suite 1100, Cleveland Ohio 44113-7213. I have a long-standing attorney-
client relationship with Diebold Nixdorf, Inc. and Olga Schilk and have developed
substantial expertise in the handling of actions like the instant one involved Diebold
Nixdorf, Inc. and Olga Schilk.

3. Diebold Nixdorf, Inc. and Olga Schilk have requested that my firm and I assist
in its defense in the above-captioned case.

4. I was admitted to practice in the following courts on the following date:
Case 2:21-cv-00348-RJC Document 25-1 Filed 09/03/21 Page 2 of 3

a. State of Ohio (Registration No. 0097716), November 13, 2018
b. United States District Court, Northern District of Ohio, December 2018
c. United States District Court, Southern District of Ohio, July 2019

5. I am a member in good standing in all of these courts and have never been
suspended or disbarred in any court. I have never been disbarred or the subject of any
disciplinary proceedings.

6. I have never been denied admission to the courts of any state or to any
Federal Court.

7. Iam a registered user of the ECF for the Western District of Pennsylvania.

8. I am associated in this lawsuit with Kristen Hock Prex of Dickie, McCamey &
Chilcote, P.C. who has been retained by Diebold Nixdorf, Inc. and Olga Schilk as local
counsel in this matter.

9. A current Certificate of Good Standing from Ohio is attached to this Affidavit
as Exhibit A.

For the reasons set forth above, | believe that there is good cause for my admission

pro hac vice.
Case 2:21-cv-00348-RJC Document 25-1 Filed 09/03/21 Page 3 of 3

I declare under penalty of perjury under the laws of the State of Ohio that the
foregoing is true and correct and that this declaration was executed on the 3rd day of

September, 2021.

SAY

SAVANNAH M. FOX

 

STATE OF ORO.

COUNTY OF Prince William

SS:

a)

Before me, a Notary Public, in and for said county and state, personally appeared the
above named Savannah M. Fox, who acknowledged that she did sign the foregoing
instrument and that the same is her free act and deed.

IN TESTIMONY WHEREOF, | have hereunto set my hand and official seal, at -

Prince William County, VA this _z,q__ day of September, 2021.

 

Teneisha Monae McRoy T,..
eraitha Means Meloy

Notarized online using audio-video communication

REGISTRATION NUMBER
7910327
COMMISSION EXPIRES
February 28, 2025

 

 

 
